Citation Nr: 1010878	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  03-31 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).

(The issues of entitlement to a rating in excess of 30 
percent for posttraumatic stress disorder (PTSD) and for 
entitlement to a total disability rating based on individual 
unemployability (TDIU) are adjudicated in a separate 
decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1953 to 
December 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision.  The Board denied the 
claim for service connection for coronary artery disease as 
secondary to the Veteran's ulcer in May 2006.  The Veteran 
appealed the issue to the U.S. Court of Appeals for Veterans 
Claims (Court) and pursuant to a joint motion for remand the 
issue was returned to the Board.

Thereafter, the Board sought a medical opinion.  This opinion 
having been obtained, the issue is once again before the 
Board.


FINDINGS OF FACT

1.  The weight of medical evidence makes it is less likely 
than not that the Veteran's coronary artery disease had it's 
onset during the Veteran's time in service.

2.  The weight of medical evidence makes it is less likely 
than not that the Veteran's coronary artery disease was 
caused or aggravated by his peptic ulcer.

3.  The weight of medical evidence makes it is less likely 
than not that the Veteran's coronary artery disease was 
caused or aggravated by his PTSD. 


CONCLUSION OF LAW

Criteria for service connection for coronary artery disease 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  This includes those 
circumstances where a  non-service connected disability is 
aggravated by a service connected disability.  38 C.F.R. § 
3.310(a).

The Veteran currently has coronary artery disease, which was 
initially diagnosed around 1986 and which required triple 
bypass surgery in 1992.  He believes that his coronary artery 
disease is the result of his military service.  

Service treatment records fail to show any heart complaints 
or treatment while in service; and the Veteran's heart was 
found to be normal on his separation physical in December 
1954.  Additionally, at a VA examination in March 1956, the 
Veteran's cardiovascular system was found to be normal.  

The Veteran has not disagreed with the conclusion that he did 
not have heart disease at the time he separated from service, 
but he has suggested several different theories that 
attribute the etiology of his coronary artery disease to his 
military service.  He initially asserted that his coronary 
artery disease was caused by his consumption of high fat 
products such as milk and ice cream that had been prescribed 
during service to treat his peptic ulcer. (Service connection 
was established for duodenal ulcer in an April 1956 rating 
action.)  Subsequently, once he became service connected for 
PTSD, the Veteran began to contend that his coronary artery 
disease was secondary to his PTSD, arguing that the stress 
that was caused by his military service (which he asserts was 
evidenced by his development of an ulcer during service, and 
which resulted in him eventually being service connected for 
PTSD after service) caused him to develop coronary artery 
disease.  The Veteran has also attributed his coronary artery 
disease to cold exposure in Korea and to dental problems.
A number of medical professionals have written letters 
endorsing the Veteran's various theories of entitlement, 
although it is noted that the opinions have not agreed on 
which service connected disability was the actual cause of 
his coronary artery disease.  Some have attributed it to a 
high fat diet that was used to treat his ulcer and others 
have linked it to stress.  

Michael A. Nocero, Jr. MD, the Veteran's private doctor, has 
written multiple letters suggesting a relationship between 
the Veteran's high fat diet in service and his subsequent 
development of coronary artery disease many decades after 
service.  In April 1994, Dr. Nocero indicated that the 
Veteran smoked and had a high fat diet for his peptic ulcer 
disease due to stress which increased his susceptibility to 
developing coronary artery disease.  In June 2001, he stated 
that the Veteran's coronary artery disease was present about 
35 years earlier and had gotten steadily worse (however, 35 
years prior to 2001 would have been approximately 1966, which 
is more than a decade after the Veteran was discharged from 
service).  

Then, in April 2002, Dr. Nocero wrote that while the 
Veteran's heart problems were first diagnosed in 1986, the 
process probably began 25-30 years before when the Veteran 
was in the military and suffered from a stress peptic ulcer 
(again, it is noted that even 30 years earlier, the Veteran 
was no longer in the military).  Dr. Nocero added that the 
stress that caused the ulcer, also partially contributed 
along with the cigarette smoking and lipid abnormalities to 
the Veteran's development of coronary artery disease.  

In September 2003, Dr. Nocero reiterated his contention that 
the process of heart disease began 25-30 years before the 
Veteran was diagnosed with it in 1986; which would still 
place the onset of the coronary artery disease after the 
Veteran's time in service.  Dr. Nocero added that it was 
"more likely than not, the stress that caused the peptic 
ulcers that this man has suffered also partially contributed 
along with the high fat diet prescribed by the VA of whole 
mild, half and half cream, ice cream, etc."   He added, 
"[t]he stress and the anxieties, it is my opinion, have 
caused more likely than not and definitely increase and 
continue to contribute to his present problems with coronary 
atherosclerosis."  

In September 2006, Dr. Nocero opined that the etiology of the 
Veteran's coronary artery disease was hypercholesterolemia 
which the Veteran had had for more than 35 years.  He added 
that the Veteran was treated with a high fat diet that was 
prescribed for him contributed very significantly to his 
elevated cholesterol as well as the development of coronary 
artery disease, stating that the stress and poor diet 
contributed very significantly to the Veteran's development 
of coronary artery disease.  
	
In October 2003, a VA nurse wrote the Veteran's coronary 
artery disease 

...was first detected officially in 1986 with a 
positive treadmill stress testing, however, the 
patient was in Korea and at that time, he underwent 
multiple stresses which exposed him to extremes of 
cold and he suffered from peptic ulcer disease 
which was contributed to by a high fat diet which 
was part of the diet for the military at that time.  
[The Veteran] recalls having problems with 
dizziness and weakness even when he was on duty at 
that time.  He would be given aspirin to help 
combat it, which would help.  In review of his 
history, it is more likely than not, that his 
coronary artery disease started back when he was in 
Korea, if not even before, but more than likely 
when in Korea and he started developing his other 
problems associated with the high fat diet and 
stressors of war.  

In July 2006, Christian Kovats, D.O., wrote that he believed 
that there was a direct correlation between the Veteran's 
PTSD and his coronary artery disease, suggesting that when 
the Veteran was under stress, his adrenal cortical system 
reacted, causing elevated blood pressure in service.  This, 
in addition to being a male smoker with high lipids 
eventually caused coronary artery disease.  This view appears 
to have been later endorsed by Richard S. Fraser, MD in a May 
2008 letter.  

Dr. Fraser noted that the Veteran's PTSD was a result of his 
time in military service; he suggested that chronic stress 
accelerated the Veteran's atherosclerosis and heart disease 
and cited to a Framingham study which he indicated concluded 
that there was a direct association with the degree of PTSD 
and coronary artery disease.  He also cited a 'Normative 
Aging Study" published in the January 2007 issue of Archives 
of Geriatric Psychiatry that concluded there was a direct 
association with the degree of PTSD and CAD.  Dr. Fraser 
concluded by stating PTSD caused or aggravated the Veteran's 
CAD.  It is noted that Dr. Fraser did not affirmatively 
endorse the theory that a high-fat diet was the cause of the 
Veteran's coronary artery disease.

While the medical opinions described above have been read as 
supporting the Veteran's claim, other medical opinions do 
not.  

Specifically, a VA examination was performed in May 2001, 
after which the VA examiner opined that the Veteran's service 
connected ulcer did not cause him to develop coronary artery 
disease.  Rather, the examiner concluded that it was more 
likely that the Veteran's coronary artery disease resulted 
from other causes such as longstanding hyperlipidemia and a 
strong smoking history (up to 3+ packs of cigarettes per day 
over 30 years, quitting around 1975).  He explained that 
these factors were very much known to cause coronary artery 
disease; and, therefore, while the diet used to treat the 
Veteran's ulcer could have been a factor in his development 
of coronary artery disease, the examiner concluded that it 
was a less likely causal factor.  

In November 2008, a second VA examiner reviewed the Veteran's 
claims file and medical records, concluding that the 
Veteran's coronary artery disease was not the result of his 
time in service, his peptic ulcer, or his PTSD.

Given the multitude of conflicting opinions, the Board sought 
an expert medical opinion that would more precisely consider 
the Veteran's particular circumstances and the causes of his 
coronary artery disease and that included discussions of high 
fat diet, PTSD, and peptic ulcer.

The remand requested that the cardiologist address three specific 
questions:

1)  Is it likely, unlikely, or at least as likely 
as not, the Veteran's coronary artery disease had 
its onset during his period of service from 
February 1953 to December 1954, and particularly 
did the Veteran's diet between February 1953 and 
December 1954, trigger or mark the onset of his 
coronary artery disease?    

2)  Is it likely, unlikely, or at least as likely 
as not, coronary artery disease is proximately 
due to or the result of either (or both) PTSD or 
peptic ulcer symptoms?    

3)  Is it likely, unlikely, or at least as likely 
as not, coronary artery disease underwent an 
increase in severity over the course of its 
presence in the Veteran, that is proximately due 
to or the result of either (or both) PTSD or 
ulcer symptoms?  If there was such an increase in 
severity of coronary artery disease, the extent 
of this should be quantified to the extent 
possible so that a baseline level of severity 
prior to its aggravation can be established.   

A VA cardiologist reviewed the Veteran's claims file in 
October 2009, including specifically the opinions of Drs. 
Nocero, Kovats and Fraser that were described above.  
However, the cardiologist concluded that it was unlikely that 
the Veteran's coronary artery disease had its onset while the 
Veteran was in service, as it would be highly conjectural to 
point to a specific period of onset for coronary artery 
disease.  He noted that the Veteran did not have any symptoms 
of heart disease while in service and his cardiovascular 
examination was normal at both his separation physical in 
1954 and at an examination in 1956.  The cardiologist 
acknowledged that a high fat diet is a risk factor for 
coronary artery disease, but found that there was no basis to 
conclude that the onset of the Veteran's coronary artery 
disease occurred during his military service. 

The cardiologist also found that it was unlikely that the 
Veteran's coronary artery disease underwent an increase in 
severity on account of his peptic ulcer disease; and he 
stated that PTSD is not a recognized risk factor for coronary 
artery disease, as there is no randomized study suggesting 
such.  The cardiologist specifically addressed an article on 
the effects of stress on the body that the Veteran had 
submitted, indicating that the study cited in the article had 
a number of inherent flaws.  Specifically, it was a cohort 
study and was therefore limited in the strength of evidence 
that it could provide; diabetes as a risk factor was not 
mentioned in the patient characteristics at all which made it 
unclear whether patients with coronary artery disease with 
myocardial infarction were the subgroup that was diabetic; 
the study did not address the association of depression with 
the coronary heart disease outcomes; and the assessment of 
PTSD was self-reported.  The cardiologist added that even if 
the article/study was accepted at face value, it suggested 
only an association between PTSD and coronary artery disease 
and not a causal relationship.  The cardiologist found that 
the Veteran had other risk factors including hypertension, 
hyperlipidemia, smoking, and male gender which had all been 
well accepted as being causal in the development of coronary 
artery disease.  As such, the cardiologist concluded that it 
was unlikely that PTSD was a causal factor in the Veteran's 
development of coronary artery disease.

Additionally, the cardiologist concluded that there was no 
evidence to support the contention that the Veteran's PTSD 
aggravated his coronary artery disease, explaining that 
studies claiming potential mechanisms of increased 
sympathetic stimulation are speculative.

The Veteran contends that this medical opinion is inadequate, 
arguing that the cardiologist did not reconcile the various 
medical opinions, and asserting specifically that the VA 
cardiologist did not address the mechanism suggested by Dr. 
Fraser as to how the Veteran's military service-induced 
stress caused his coronary artery disease.  The Board 
disagrees.  The VA cardiologist specifically indicated that 
he had reviewed the opinions of Drs. Fraser, Nocero, and 
Kovats, and while he did not specifically attack the 
purported mechanism suggested by Dr. Fraser, the cardiologist 
did explain that the medical studies had not shown a causal 
link between PTSD and coronary artery disease.  Additionally, 
the cardiologist provided a sound rationale for his opinion 
that was grounded in scientifically accepted evidence, as he 
found that known risk factors, such as smoking, were more 
likely than speculative risk factors to have caused the 
Veteran's coronary artery disease.    

As such, the Board considers the VA cardiologist's opinion to 
have reconciled the other medical opinions as he reviewed 
their conclusions and explained why other factors were the 
more likely cause of the Veteran's heart disease.  

Additionally, while Dr. Fraser attempted to show how stress 
might cause coronary artery disease, he did not show that it 
actually caused coronary artery disease in the Veteran's 
case, such as by pointing to laboratory results showing 
changes that met with his theory of how stress negatively 
impacted the human heart.  Furthermore, even if Dr. Fraser's 
theory that stress caused heart problems was to be accepted, 
the record shows the Veteran was advised by his doctor 
(Nocero) to stop working due to job stress working at a life 
insurance company for more than 30 years.  He made no mention 
of PTSD.  (See June 1996 letter from Dr. Nocero.)

The Veteran also notes that the cardiologist's 2009 opinion 
was premised on his consumption of a high fat diet for the 
short period that he was in service; whereas, the Veteran 
believes that his consumption of a high fat diet for 20 years 
after service should be considered, not just the short period 
in service.  However, to establish service connection 
requires the particular disease to have been incurred 
coincident with service.  (38 C.F.R. § 3.303)  The result of 
consuming a high fat diet after service would reflect a 
disease incurred coincident with a period after service.  

The Veteran has also submitted several articles and studies 
addressing the role of stress; and the Court has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In the present case, the treatise evidence (e.g. medical 
articles and study reports) submitted by the Veteran since 
Dr. Fraser's opinion has not been specifically associated to 
his situation by the opinion of a medical expert, and is 
therefore of limited value in addressing the etiology of the 
Veteran's coronary artery disease.  Regardless, while the 
studies have associated PTSD with the presence of coronary 
artery disease, as the October 2009 opinion pointed out, an 
association is not the same as causation, which is the 
question presented.  As such, the Board concludes that this 
information is insufficient to establish the required medical 
nexus between the Veteran's coronary artery disease and his 
service connected disabilities.

As to the opinions set out above by Drs. Nocero, Kovats, and 
Fraser, although Dr. Nocero attempts to link CAD to service, 
he consistently places its onset some years after service.  
The link he then attempts to make is with the Veteran's diet, 
yet describes it as directed by VA which would not be a diet 
consumed during service.  Therefore, it would not be a link 
with service.  He also mentions stress that caused the ulcer 
played some role.  However, he did not explain how stress 
that caused an ulcer in service can cause CAD years later.  
Stress that causes an ulcer years later and also produces CAD 
years later, is stress after service.  This again does not 
provide a link with service.  Lastly, Dr. Nocero did not link 
the Veteran's post service stress with PTSD.  He identified 
the stress arising from the Veteran's post service 
employment.  These problems greatly diminish the probative 
value of Dr. Nocero's views of this matter.  

Dr. Kovats offered there was a correlation between PTSD and 
the Veteran's CAD, which apparently consisted of PTSD 
resulting in an increased blood pressure during service which 
together with smoking and high lipids caused CAD.  The 
Veteran's service treatment records, however, do not reflect 
elevated blood pressure.  Indeed, the Veteran's blood 
pressure was lower at service separation than it was a 
service entrance.  Thus, the apparent premise of Dr. Kovats' 
position is questionable, greatly reducing the probative 
value of his opinion.  

Dr. Fraser's opinion was substantially addressed by the 
October 2009 medical opinion (distinguishing between 
association and causation), reducing the probative value of 
Dr. Fraser's comments.  

The October 2003 opinion by the VA nurse, simply stated, is 
confusing.  It jumps chronologically, lists facts without 
explaining there relevance to the concluding points, and then 
suggests CAD existed prior to service without addressing 
whether it was aggravated by service.  Thus, her opinion 
carries little evidentiary weight.  

The October 2009 medical opinion is the most clearly 
expressed.  It addresses the fundamental questions presented 
in this claim for service connection; did the onset of CAD 
occur in service; was it caused by a service connected 
disability; and/or did it increase in severity due to a 
service connected disability.  The conclusion was that it was 
unlikely any of these scenarios occurred.  The opinion does 
not have any internal inconsistencies or factually erroneous 
premises and describes the distinction between association 
and causation, to support its ultimate conclusion.  In view 
of this, it is the most probative piece of evidence.  

Because greater weight is attributed to the October 2009 
opinion , the weight of medical evidence is against the 
Veteran's claim.  As such, reasonable doubt cannot be 
resolved in the Veteran's favor and his claim is therefore 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in October 2008, which informed the Veteran of all the 
elements described above.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements; and it is noted that the Veteran has 
been an active participant in his claim, submitting both 
medical evidence and argument.  It is also noted that in the 
partially vacated Board decision it was concluded that VA's 
duties to notify and assist had been met, and there was no 
suggestion in the joint motion for remand that either duty 
had not been met. 

VA and private treatment records have been obtained.  The 
Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the Veteran testified at a hearing before the 
RO and he was offered the opportunity to testify at a hearing 
before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.







ORDER

Service connection for coronary artery disease is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Given the uncertainty inherent in this statement, combined 
with the lack of a discernable rationale for the opinion, it 
is considered insufficient to link the Veteran's coronary 
artery disease to his military service.




was a major contributing factor to the Veteran's coronary 
artery disease; and he opined that the Veteran's PTSD 
"caused or aggravated his coronary artery disease."  Dr. 
Fraser's theory was that when the body is stressed, hormonal 
changes occur, including secretion of adrenalin and the 
elevation to detrimental levels of other blood components, 
which accelerate atherosclerosis and heart disease.  He then 
cited to a Framingham study which he indicated concluded that 
there was a direct association with the degree of PTSD and 
coronary artery disease.  Dr. Fraser concluded that the 
chronic stress caused by the Veteran' PTSD was a major 
contributing factor to his coronary artery disease.  It is 
noted that Dr. Fraser did not affirmatively endorse the 
theory that a high-fat diet used to treat the Veteran's 
ulcers was the cause of his coronary artery disease. 

However, while it was noted that milk products helped treat 
the Veteran's ulcer while in service, there is no medical 
evidence showing that milk products were medically required 
to treat the Veteran's ulcer in the decades following his 
military service.  Rather, the Veteran chose to continue a 
high fat diet.  As such, the Board concludes that the 
critical question remains whether the consumption of high fat 
products during service caused the Veteran's coronary artery 
disease; and the VA cardiologist specifically concluded that 
it was less likely than not that the consumption of milk 
products while the Veteran was in service caused his coronary 
artery disease.   







The Veteran has submitted several medical opinions suggesting 
that it is as likely as not that his various service 
connected disabilities caused him to develop coronary artery 
disease.  However, even amongst these opinions, there is no 
consensus as to which service connected disability should be 
held to have caused the coronary artery disease to develop.  
In fact, a review of the claims file shows that the Veteran's 
theory of entitlement changed as additional disabilities 
became service connected.  While a Veteran is entitled to 
argue multiple theories of entitlement, the provision of 
multiple opinions, which suggest different rationales for why 
his coronary artery disease is related to his military 
service, lessen the impact of any one of the opinions, as the 
reports inherently conflict with one another.

The Board recognizes that determining the etiology of a 
disease is an inherently speculative process, and for this 
reason, VA adopted the as likely as not/reasonable doubt 
standard.  However, the Board must weigh the evidence and 
determine which medical opinions are must plausible under the 
facts of a particular case.

The Veteran would like the Board to accept the premise that 
PTSD causes coronary artery disease.  However, VA has not 
created such a presumption; and, as pointed out by the VA 
cardiologist, at this point the scientific research has 
concluded that at most PTSD may be associated with coronary 
artery disease.  It has not shown that there is actually a 
causal link between the two.  

This VA cardiologist reviewed the earlier medical opinions of 
record, but found that the Veteran had a number of risk 
factors for coronary artery disease, such as a 90 pack year 
history of smoking, hyperlipidemia, and being male, and he 
concluded that because of these multiple risk factors it was 
less likely than not that the Veteran's coronary artery 
disease was caused by his time in service or by a service 
connected disability. 

The Board has weighed the entirety of the evidence, but 
concludes that of all the medical opinions submitted, the VA 
cardiologist's opinion provides the most plausible etiology 
for the Veteran's coronary artery disease.  This opinion 
found that medically accepted risk factors for coronary 
artery disease, such as smoking and hyperlipidemia, were in 
fact the likely cause of the Veteran's coronary artery 
disease.  Conversely, the medical opinions that were advanced 
in support of the Veteran's contention are less reliable.  
Some are based on speculation and medical studies which shown 
only a possible association between PTSD and coronary artery 
disease, some provide a time frame for the onset of the 
Veteran's coronary artery disease which is years after he 
separated from service, and some base their rationale on the 
premise that the Veteran's choice of a high fat diet was 
required to treatment his peptic ulcer.    









 Department of Veterans Affairs


